PER CURIAM.
The mother of Kenneth B., by her appeal from the judgment of the District Court (Augusta, Calkins, C.J.) terminating her parental rights to Kenneth, challenges the sufficiency of the evidence to support the requisite determinations of the court as set forth in 22 M.R.S.A. § 4055 (1992).1 The court is evenly divided on the issue of the sufficiency of the evidence to support the trial court’s determination that the termination of his mother’s parental rights is in the best interest of Kenneth.
Accordingly, the entry is:
By an evenly divided court judgment affirmed.
All concurring.

. 22 M.R.S.A. § 4055 requires, in pertinent part, that the court may order termination of parental rights if it finds based on clear and convincing evidence that the parent is unable to protect the child from jeopardy and these circumstances are unlikely to change within a time which is reasonably calculated to meet the child’s needs and that termination is in the best interest of the child.